Citation Nr: 0831147	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  03-35 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to service connection for a bilateral hand 
disability.

2. Entitlement to service connection for a bilateral hip 
disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1979 to March 2002.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2003 of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

In May 2004, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
is on file.

This case was remanded in February 2007 for additional 
development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1. A current bilateral hand disability related to disease or 
injury of service origin is not shown. 

2. A current bilateral hip disability related to disease or 
injury of service origin is not shown.  


CONCLUSIONS OF LAW

1. A bilateral hand disability is not due to disease or 
injury that was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303 (2007). 

2. A bilateral hip disability is not due to disease or injury 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2007).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in September 2002 and in February 2007.  
The veteran was notified of the evidence needed to 
substantiate the claims of service connection, namely, 
evidence of an injury or disease in service or event in 
service, causing injury or disease or evidence of current 
disability; evidence of current disability, and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  

The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtain private medical records on his behalf.  The 
notice included the provisions for the effective date of the 
claims and for the degree of disability assignable.  

As for content of the VCAA notice, the documents complied 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence); of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim). 

To the extent that the VCAA notice of the provisions for the 
effective date of the claims and of the degree of disability 
assignable was provided after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  The procedural 
defect was cured as after the RO provided substantial 
content-complying VCAA notice the claims were readjudicated 
as evidenced by the supplemental statement of the case, dated 
in March 2008.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO obtained service treatment 
records and VA records.  The veteran was afforded VA 
examinations and obtained VA medical opinions.  As the 
veteran has not identified any additional evidence pertinent 
to the claims and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
veteran in developing the facts pertinent to the claims is 
required to comply with the duty to assist.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Factual Background

The service treatment records show that in July 2000 the 
veteran complained of pain and stiffness of the proximal 
interphalangeal (PIP) joints of the fingers of his hands.  
After an examination, the assessment was to rule out 
inflammatory arthritis. In September 2000, the veteran 
complained of two months of stiffness of the PIP and distal 
interphalangeal (DIP) joints of the 2nd through the 4th 
fingers of the right hand.  There was no history of trauma.  
The assessment was symptoms of degenerative joint disease of 
the PIP and DIP joints of the affected fingers.  

On a rheumatology consultation in February 2001, the veteran 
complained of arthralgia of the PIP and DIP joints of the 
hands, stating that his hands felt like claws.  He described 
prolonged morning stiffness of the joints, which improved 
with activity and warmth and relieved with Naprosyn.  The 
physician found no evidence of an inflammatory arthritis, 
like seronegative spondyloarthropathy.  

In May 2001, in a medical history questionnaire, the veteran 
indicated that he had painful joints in the morning, numbness 
and tingling of the hands, arthritis, and loss of motion in 
the hips.  As for painful joints, the examiner noted that the 
veteran had been "cleared by" by rheumatology. 

After service, on VA examination in December 2002,  the 
veteran complained of stiffness, but not swelling, in the 
hands in the morning for two years and of limitation of 
motion of the hips for two or three years.  On physical 
examination, there was no swelling or tenderness in the 
fingers.  He had reduced flexion of the right and left hips 
and reduced internal and external rotation of the left hip.  
X-rays of the hands were normal.  On X-ray of the hips, the 
bony structures were unremarkable.  The examiner reported 
that there was no diagnosis for the fingers of the right hand 
because there was no pathology.  As for the hips, the 
diagnosis was motion tenderness and the pertinent findings 
were pain with movement. 

In May 2004, the veteran testified that he had first noticed 
problems with his hands about two or three years before he 
retired from the service.  He stated that he was evaluated 
during service, but the physicians could not determine the 
cause of his symptoms.  He stated that he still had a 
sensation of clawing of his hands in the morning, relieved 
with Naprosyn, but his hands tighten up as the day 
progressed.  As for the hips, the veteran testified that 
during service he had lost about 30 percent of range of 
motion of his hips, but he did not have any symptoms 
associated with his hips other than limitation of motion. 



On VA examination in August 2007, the veteran stated that in 
the mornings he had stiffness and clawing of his hands with 
some pain in the proximal and distal interphalangeal joints 
of each index finger.  He stated that in service he had 
limitation of motion of the right hip and he still had some 
stiffness.  

On physical examination, there was no muscle atrophy of the 
hands and no swelling, deformity or tenderness of the fingers 
of either hand.  There was tenderness to palpation over the 
right groin area, anterior to the right hip joint, but no 
tenderness below the left hip joint.  Range of motion testing 
revealed limitation of motion of each hip when compared to 
normal motion as listed at 38 C.F.R. § 47.1a, Plate II.  The 
diagnoses were osteopenia of the hands by X-ray, right hip 
ankylosis, and normal left hip by X-ray.  The examiner stated 
that it was as likely as not that the veteran's hand and 
right hip condition were related to his military service, 
although a diagnosis had not been made, the symptoms were 
well documented in the records.  

On VA examination in January 2008, the examiner reported that 
he had reviewed the veteran's file, including the report of 
VA examination in August 2007.  The veteran complained of 
stiffness of the fingers of each hand, which occurred at 
night and which began about 8 or 9 years prior to his 
retirement from the Army, and which was still present and 
unchanged since 1994.  The examiner noted that there had not 
been a firm diagnosis.  

The veteran also stated that during service he had been told 
that he had a loss of motion in his hips and that he had 
noted stiffness in his hips for a long time.  He stated that 
he had been a "Golden Knight" for three years and had made 
over 1,000 parachute jumps.  On physical examination the 
veteran walked without a limp.  He was able to dress himself 
without apparent difficulty.  He was able to bend forward at 
the waist without apparent difficulty.  He could squat with 
both hips acutely flexed without apparent difficulty.  There 
was no muscle atrophy of the hand.  He could open and close 
the fingers and thumbs of each hand without difficulty.  



There were no unusual deformities.  There was no swelling and 
grip strength was good in each hand.  There was no swelling 
or findings indicating synovitis.  Range of motion tests at 
normal speeds of the wrists and all fingers, as well as the 
hips were conducted without evidence of pain on active motion 
or on repetitive motion.  The examiner noted that in August 
2007 X-rays of the hands revealed osteopenia but no 
significant arthropathy, and X-rays of the hips were normal.  

The diagnosis was history of cramping and stiffness of the 
fingers.  The examiner reported that he could not confirm a 
diagnosis of any objective etiology for cramping of the 
fingers and because a definite diagnosis of the bilateral 
hand condition could not be made based on examination 
findings and review of the file, the examiner concluded that 
the bilateral hand condition was not as likely as not related 
to military service.   

As for the hips, the examiner stated that the current 
examination found some stiffness, but no objective cause for 
the stiffness was demonstrated and X-rays were unremarkable.  
It was the examiner's opinion, based on examination findings, 
X-rays, and review of the file review, that the veteran's 
bilateral hip stiffness was less likely as not secondary to 
his military service.  

Analysis

Bilateral Hand Disability 

The service treatment records show that the veteran 
complained of pain and stiffness of the proximal 
interphalangeal joints of the fingers of his hands.  He also 
described his hands as claw-like.  The initial assessment was 
to rule out inflammatory arthritis and later the assessment 
was degenerative joint disease. There was no history of 
trauma.  After a rheumatology consultation in February 2001, 
the physician found no evidence of an inflammatory arthritis, 
like seronegative spondyloarthropathy.  



After service, on VA examination in December 2002, the 
examiner reported that there was no diagnosis for the fingers 
of the right hand because there was no pathology.  

On VA examination in August 2007, the examiner stated that it 
was as likely as not that the veteran's hand was related to 
his military service. 

On VA examination in January 2008, the examiner reported that 
he could not confirm a diagnosis of any objective etiology 
for cramping of the fingers and because a definite diagnosis 
of the bilateral hand condition could not be made based on 
examination findings and review of the file, the examiner 
concluded that the bilateral hand condition was not as likely 
as not related to military service.   

Although the veteran's hand symptoms were documented during 
service, this alone is not enough to establish service 
connection, there must be a current disability resulting from 
the condition identified during service.  Chelte v. Brown, 10 
Vet. App. 268, 271 (1997). 

As for evidence of current disability, on VA examination in 
December 2002, the examiner reported that there was no 
diagnosis for the fingers of the right hand because there was 
no pathology.  On VA examination in January 2008, the 
examiner reported that he could not confirm a diagnosis of 
any objective etiology for cramping of the fingers and 
because a definite diagnosis of the bilateral hand condition 
could not be made based on examination findings and review of 
the file, the examiner concluded that the bilateral hand 
condition was not as likely as not related to military 
service.  This evidence opposes, rather than supports, the 
claim.   

The evidence in favor of the claim consists of one VA 
examiner, who in August 2007 stated that it was as likely as 
not that the veteran's hand condition, which was   documented 
in the records, was related to his military service, but on 
physical examination, there was no muscle atrophy of the 
hands, no swelling, no deformity and no tenderness of the 
fingers of either hand.  And while symptoms of pain and 
stiffness of the fingers of the hands were documented during 
service, the symptoms were not associated with any disease or 
injury as after a rheumatology consultation in February 2001, 
the physician found no evidence of an inflammatory arthritis, 
like seronegative spondyloarthropathy.

Moreover, pain alone does not constitute a disability for 
which service connection may be granted in the absence of a 
factual showing that the pain derives from an in-service 
disease or injury, which is not shown.  Sanchez-Benitez v. 
West, 259 F.3d 1356 (Fed. Cir. 2001).  In the absence of 
proof of a present disability of the hands due to a disease 
or injury of service origin, which the VA examiner in August 
2007 did not identify, there can be no valid claim. Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

Where as here, the questions involve a diagnosis, not capable 
of lay observation, and therefore medical in nature, and of 
medical causation, competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159.  

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, or on 
medical causation.  For these reasons, the Board rejects the 
veteran's statements and testimony as competent evidence to 
substantiate that the claimed disability is related to a 
disease or injury of service origin.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

As the Board may consider only independent medical evidence 
to support its findings on questions of a medical diagnosis, 
not capable of lay observation, and of medical causation, and 
as the preponderance of the evidence is against the claim for 
the reasons articulated, the benefit-of-the-doubt standard of 
proof does not apply. 38 U.S.C.A. § 5107(b).



Bilateral Hip Disability 

The service treatment records also show that the veteran 
complained of limitation of motion of the hips, but no 
specific disease or injury was identified as the source of 
the symptoms.  This alone is not enough to establish service 
connection, there must be a current disability resulting from 
the condition identified during service.  Chelte v. Brown, 10 
Vet. App. 268, 271 (1997). 

After service, on VA examination in December 2002, the 
veteran complained of limitation of motion of the hips for 
two or three years.  X-rays of the hips were normal.  And the 
diagnosis was motion tenderness and the pertinent findings 
were pain with movement.  Pain alone does not constitute a 
disability for which service connection may be granted in the 
absence of a factual showing that the pain derives from an 
in-service disease or injury, which is not shown.  Sanchez-
Benitez v. West, 259 F.3d 1356 (Fed. Cir. 2001).  

As for the diagnosis of right hip ankylosis in August 2007, 
the diagnosis was not supported by the physical findings or 
by X-ray.  The Board therefore rejects the opinion because it 
is internally inconsistent with the findings the examiner 
relied on. 

On VA examination in January 2008, the examiner found no 
objective cause for stiffness of the hips as X-rays were 
unremarkable.  It was the examiner's opinion, based on 
examination findings, X-rays, and review of the file review, 
that the veteran's bilateral hip stiffness was less likely as 
not secondary to his military service.  This evidence 
opposes, rather than supports, the claim.  In the absence of 
proof of a present disability of the hips due to a disease or 
injury of service origin, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Where as here, the questions involve a diagnosis, not capable 
of lay observation, and therefore medical in nature, and of 
medical causation, competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159.  

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, or on 
medical causation.  For these reasons, the Board rejects the 
veteran's statements and testimony as competent evidence to 
substantiate that the claimed disability is related to a 
disease or injury of service origin.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

As the Board may consider only independent medical evidence 
to support its findings on questions of a medical diagnosis, 
not capable of lay observation, and of medical causation, and 
as the preponderance of the evidence is against the claim for 
the reasons articulated, the benefit-of-the-doubt standard of 
proof does not apply. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a bilateral hand disability is not 
established, and the appeal is denied. 

Service connection for a bilateral hip disability is not 
established, and the appeal is denied. 

____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


